DETAILED ACTION
Remarks
This final rejection office action is in response to the amendments filled on 05/06/2022. 
Claims 1-4, 6-9, 11-14 are 16-20 are amended. 
Claims 5, 10 and 15 are canceled.
Claims 21 and 22 are newly added.
Claims 1-4, 6-9, 11-14 and 16-22 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-9, 11-14 and 16-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 11), which recites “the statistical information comprises numbers generated randomly from a predetermined range of numbers”, is not clear. From the recited claim language, it is not clear if the statistical information is generated from a predetermined number of users or from a predetermined range of summary statistic value or something else. [0035] of PGPUB of submitted specification describe a new image is labeled using information about the responses of a large number of users or human observers. [0085] of PGPUB of submitted specification describe the traffic entity is annotated with different hidden context information or different summary statistic values. The summary statistics values for annotating a traffic entity is done by random number generation within a range of values for the type of generated summary statistics.
Dependent claim(s) 2-4 and 5-9 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12-14 and 16-19 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Regarding claim 20, which recites “the user responses obtained from a plurality of users presented with information describing the traffic including the road user”, is not clear. It is not clear from the recited claim language about the users presented with the information.  It is not clear if user responses were collected before and is being used later or instant responses of the present users on the image or something else. It is not clear if the historically collected user response data is used or not for annotating the current traffic entity.
Dependent claim(s) 21 and 22 is/are also rejected because they do not resolve their parent (claim 20’s) deficiencies. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 11 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of US patent No 11,126,889. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 12 of US patent No 11,126,889 disclose a computer implemented system of controlling autonomous vehicle. The system receives sensor data representing various objects on the road from the sensor installed on the autonomous vehicle. That sensor data is the input for machine learning model. Training data set is generated based on the summary of user statistics and the autonomous vehicle is controlled based on the prediction from summary data base.
Claims 1, 11 and 20 of application no. 16/709,788 are not patentably distinct from claims 1 and 12 of US patent No 11,126,889.

Claim(s) 1, 11 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of US patent No 10,614,344. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 10 of US patent No 10,614,344 disclose a computer implemented method of controlling autonomous vehicle. The method receives sensor data representing various objects on the road from the sensor installed on the autonomous vehicle. That sensor data is the input for machine learning model. The machine learning model output statistical summary characterizing the distribution of user responses.
Claims 1, 11 and 20 of application no. 16/709,788 are not patentably distinct from claims 1 and 10 of US patent No 10,614,344.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664